Name: Commission Regulation (EC) No 1419/96 of 22 July 1996 fixing the amount of the private storage aid for the squid Loligo patagonica
 Type: Regulation
 Subject Matter: accounting;  fisheries;  distributive trades;  agricultural policy;  economic policy
 Date Published: nan

 Avis juridique important|31996R1419Commission Regulation (EC) No 1419/96 of 22 July 1996 fixing the amount of the private storage aid for the squid Loligo patagonica Official Journal L 182 , 23/07/1996 P. 0011 - 0011COMMISSION REGULATION (EC) No 1419/96 of 22 July 1996 fixing the amount of the private storage aid for the squid Loligo patagonicaTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3759/92 of 17 December 1992 on the common organization of the market in fishery and aquaculture products (1), as last amended by Regulation (EC) No 3318/94 (2), and in particular Article 16 thereof,Whereas Commission Regulation (EC) No 1690/94 (3) lays down detailed rules of application of Regulation (EEC) No 3259/92 for the granting of private storage aid for certain fishery products;Whereas Commission Regulation (EC) No 2896/94 (4) establishes the rates of interest to be used for calculating the costs of financing intervention measures comprising buying in, storage and disposal, i.e. 6 %;Whereas the average price for the squid Loligo patagonica has been below 85 % of its guide price for a significant period;Whereas it is therefore necessary to fix the amount of the private storage aid for the product concerned;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products,HAS ADOPTED THIS REGULATION:Article 1 1. The private storage aid referred to in Article 16 of Regulation (EEC) No 3759/92 shall be granted for the quantities of Loligo patagonica offered for sale during the period 1 October 1995 to 31 December 1995 subject to a maximum quantity of 3 399 tonnes.2. The amount of the aid for a maximum storage period of three months shall be ECU 55/tonne net weight for the first month and ECU 27/tonne net weight for the second and third months.Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 22 July 1996.For the CommissionEmma BONINOMember of the Commission(1) OJ No L 388, 31. 12. 1992, p. 1.(2) OJ No L 350, 31. 12. 1994, p. 15.(3) OJ No L 179, 13. 7. 1994, p. 4.(4) OJ No L 305, 30. 11. 1994, p. 12.